

Exhibit 10.46


SOUTHERN COMMUNITY BANK AND TRUST


Amendment # 2 to the
Salary Continuation Agreement of
James Hastings
 
This Amendment #2 (herein referred to as the “Amendment”) to the Salary
Continuation Agreement (herein referred to as the “Original Agreement”) that was
entered into on 4th day of June, 2008, by and between Southern Community Bank
and Trust, a North Carolina-chartered bank (herein referred to as the “Bank”),
and James Hastings, its Executive Vice President/Chief Financial Officer (herein
referred to as the “Executive”).


WHEREAS, Section 7.1 of the Original Agreement provides that the Original
Agreement may be modified by the mutual written contest of both the Bank and the
Executive;


WHEREAS, the Bank and the Executive believe it to be in the best interest of
each party to modify the benefit amount payable under the Original Agreement,
and therefore do hereby mutually agree to “freeze” the Executive’s “Accrual
Account” as of December 31, 2010 as defined in Section 1.1 of the Original
Agreement. The Amount of such frozen Accrual Account as of December 31, 2010 is
$65,211;


WHEREAS, the amount of the Executive’s frozen “Accrued Account” as of December
31, 2010 shall be converted to a monthly Life Annuity in accordance with the
Actuarial (Actuarially) Equivalent factors as provided in Section 1.2(a) of the
Original Agreement and such new amount shall be payable as of his Normal
Retirement Date in accordance with Section 2.1(a).


WHEREAS, the Executive understands and agrees that no additional benefits shall
accrue under the Original Agreement as amended by this Amendment #2 after
December 31, 2010, until such time that the Executive and the Bank mutually
agree in writing to a change in future benefit accruals.  The Executive
understands that the Bank will review the Original Agreement and this Amendment
#2 for reinstatement in 2012.


WHEREAS, the Bank and the Executive intend that this Amendment # 2 shall
supersede the amount of monthly (and annual) benefits previously provided in
Section 2.1(a) of the Original Agreement.


NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows:



 
Section 2.1
Normal Retirement Benefit is amended by deleting the current subsection (a) and
replacing it in its entirety with the following new subsection (a):



 
(a)
Amount of Normal Form of benefit. The annual Normal Retirement benefit under
this Section 2.1 is $11,009, which shall be paid in monthly installments in the
monthly amount of $917 for the Life of the Executive (Normal Form is a Life
Annuity).



 
Page 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and a duly authorized officer of the Bank have
executed this Amendment # 2 to the Salary Continuation Agreement as of this 16th
day of December, 2010.


Executive:
 
Southern Community Bank and Trust:
         
/s/ James Hastings
 
By:
/s/ F. Scott Bauer
 
James Hastings
     

 
Title:
Chief Executive Officer
 



 
Page 2

--------------------------------------------------------------------------------

 